IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


BANK OF AMERICA, N.A.,                     : No. 24 EM 2017
                                           :
                   Respondent              :
                                           :
                                           :
              v.                           :
                                           :
                                           :
RUDOLPH RUFUS SUTTON JR.,                  :
                                           :
                   Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the “King’s Bench Matters Application for

Extraordinary Relief” and the Application for Correction or Modification of the Record

are DENIED.